Title: To James Madison from Nathan Weston Jr., 1 March 1814 (Abstract)
From: Weston, Nathan Jr.
To: Madison, James


        § From Nathan Weston Jr. 1 March 1814, Augusta, District of Maine. “Although I have not the honor of being personally known to you, I take the liberty to address you on a subject, which nearly concerns me, and which your Excellency will please to consider of a confidential nature. Having received my professional education in the law in the office of Mr Blake, the U.S. Attorney for Massachusetts District, the late Govr. Sullivan and other gentlemen interested themselves with your predecessor to procure for me the office of U.S. Attorney for Maine, but he

then declined removing Mr. Lee the incumbent, as he had appointed him himself, but observed that he would leave the recommendation, in the President’s office. I am now informed by a respectable physician that Mr. Lee, the present US. atty for Maine, who has been for some time at the point of death, is actually dying. If a vacancy actually arises in that office, and it should please the executive to bestow the appointment on me, it would be very agreeable to me to accept it. With regard to myself, permit me to refer you to Mr Gerry V. President of the U.S. Judge Story, and Mr Blake, US. atty for Massachusetts, if they remain at Washington.”
        Adds in a postscript: “Mr Lee is actually dead.”
      